DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910795530.2, filed on 08/27/2019.
Information Disclosure Statement
The information disclosure statements filed 12/30/2019 and 04/27/2021 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,10,12-15,19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xu et al. (US Pub 2021/0359080 A1).
Regarding claim 1; Wang teaches a display panel (a display panel, Fig.2E) having a display area having an optical module arrangement region (a second display sub-region A2, Fig.2E. Para. [0230], a camera can be arranged in the second display sub-region A2), a transition region (a transition display sub-region A3), and a conventional region (a first display sub-region A1), the transition region surrounding at least a part of the optical module arrangement region (see Fig.2Ei; i.e. transition region A3 surrounds a half of  the optical module arrangement region A2), and the conventional region surrounding at least a part of the transition region (see Fig.2E; i.e.  conventional region A1 surrounds a half of the transition region A3), the display panel comprising: 
[AltContent: textbox (Second edge pixel)][AltContent: textbox (First edge pixel)]
[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    470
    552
    media_image1.png
    Greyscale

(Fig.2E of Wang reproduced)
a plurality of pixels provided in the display area, the plurality of pixels comprising first pixels located in the optical module arrangement region, transition pixels located in the transition region, and conventional pixels located in the conventional region (Fig.2E, para. [0229,0230], pixels are distributed in the first display sub-region A1, the second display sub-region A2, and the transition display sub-region A3. For example; first pixels are located in the first display sub-region A1; second pixels are located in the second display sub-region A2; and third pixels are located in the transition display sub-region A3), wherein a pixel density of the optical module arrangement region is a first density, a pixel density of the transition region is a second density, a pixel density of the conventional region is a third density, and the first density and the second density are smaller than the third density (para. [0229], the pixel distribution density in the second display sub-region A2 and the pixel distribution density in the transition display sub-pixel A3 are less than the pixel distribution density in the first display sub-region A1); and 
pixel circuits comprising first pixel circuits, second pixel circuits, and third pixel circuits (Figs.3A and 3B, the display panel comprises a plurality of pixel units 101. Each of pixel unit 101 comprises a pixel circuit 10), wherein the second pixel circuits are located in the transition region and electrically connected to the transition pixels (Each of third pixel units in the transition display sub-region A3 comprises a third pixel circuit), the third pixel circuits are located in the conventional region and electrically connected to the conventional pixels (Each of first pixel units in the first display sub-region comprises a first pixel circuit), and the first pixel circuits are electrically connected to the first pixels (Each of second pixel units in the second display sub-region A2 comprises a second pixel circuit).
Wang does not teach that at least some of the first pixel circuits are located in the transition region.
Xu teaches that at least some of the first pixel circuits are located in the transition region (In the same field of invention, Fig.2, para. [0050,0051], Xu discloses a display panel comprises a first 
[AltContent: textbox (A third pixel 130 overlaps a gap between connections 180 of second pixel circuits)]
[AltContent: arrow]
    PNG
    media_image2.png
    271
    616
    media_image2.png
    Greyscale

(Fig.2 of Xu reproduced)
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Wang to include the teaching of Xu of arranging a plurality of second pixel circuits in the transition display area. Accordingly, second pixel circuits of second pixel units in the second display sub-region A2 of Wang would be arranged in the transition display sub-region A3. The motivation would have been in order to increase the light transmittance of the second display sub-region so that a camera arranged below the second display sub-region works more efficiently.
Regarding claim 2; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang further teaches a number of the first pixels located in the optical module arrangement region is N (Fig.2E, a number of second pixel units (i.e., numeral A02) in the second display sub-region A2 is 16), and a number of the at least some of the first pixel circuits located in the transition region is n (Fig.2E, a , where 0.3<n/N<0.8 (a ratio of 12/16 is equal to 0.75).
Regarding claim 3; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang further teaches that each of the plurality of pixels comprises an anode, a light-emitting layer and a cathode that are sequentially stacked (para. [0103]). 
Wang does not teach that an area of the anode of each of the transition pixels is larger than an area of the anode of each of the conventional pixels; and in a direction perpendicular to a plane of the display panel, anodes of at least some of the transition pixels overlap a gap between traces of the first pixel circuits.
	Xu teaches that an area of the anode of each of the transition pixels is larger than an area of the anode of each of the conventional pixels (para. [0018], the size of each of the plurality of third pixels 130 in the transition display area TA is greater than the size of each of the plurality of first pixels 110 in the first display area AA1); and in a direction perpendicular to a plane of the display panel, anodes of at least some of the transition pixels overlap a gap between traces of the first pixel circuits (see Fig.2 reproduced above, the second pixel circuits 150 are located within the transition display area TA including a plurality of third pixels 130. A third pixel 130 overlaps a gap between traces of the second pixel circuits 150. It is understood that OLED pixel comprises an anode, a cathode, and a light emitting layer. A size of an OLED pixel is corresponding to a size of an anode).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Wang to include the teaching of Lou of providing an OLED pixel having an anode, a cathode, and a light emitting layer; and arranging the third pixels in the transition display area TA overlapping a gap between traces of the first pixel circuit. The motivation would have been in order to reduce a brightness difference between the transition display sub-region and the first display sub-region; and to increase the light transmittance of the second display sub-region.
Regarding claim 4; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang does not teach that each of the transition pixels has a larger light-emitting area than the conventional pixels.
	Xu teaches each of the transition pixels has a larger light-emitting area than the conventional pixels (para. [0018], the size of each of the plurality of third pixels 130 in the transition display area TA is greater than the size of each of the plurality of first pixels 110 in the first display area AA1. It is understood that OLED pixel comprises an anode, a cathode, and a light emitting layer. A size of an OLED pixel is corresponding to a size of a light emitting layer). The motivation is the same as the rejection of claim 3 above.
Regarding claim 5; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang further teaches the first pixels comprise first edge pixels adjacent to the transition region (e.g., Fig.2E reproduced above, a plurality of first edge pixels adjacent to the transition display sub-region A3).
	Wang does not teach at least some of the first pixel circuits electrically connected to the first edge pixels are located in the transition region.
	Xu teaches at least some of the first pixel circuits electrically connected to the first edge pixels are located in the transition region (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 1.
Regarding claim 6; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang further teaches the first pixels further comprise secondary edge pixels located at a side of the first edge pixels facing away from the transition region, and each of the secondary edge pixels is adjacent to one of the first edge pixels (e.g., Fig.2E reproduced above, a plurality of second edge pixels).
	Wang does not teach at least some of the first pixel circuits electrically connected to the secondary edge pixels are located in the transition region.
at least some of the first pixel circuits electrically connected to the secondary edge pixels are located in the transition region (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 1.
Regarding claim 10; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang further teaches that the pixel density of the transition region gradually decreases in a direction from the conventional region towards the optical module arrangement region (para. [0293], the pixel distribution density of the transition display sub-region can be gradually decreased along a direction pointing from the first display sub-region to the second display sub-region).
Regarding claim 12; Wang as modified by Xu teach a display device (Fig.6, a display device), comprising a display panel, the display panel having a display area comprising an optical module arrangement region, a transition region and a conventional region, the transition region surrounding at least a part of the optical module arrangement region, and the conventional region surrounding at least a part of the transition region, the display panel comprising: a plurality of pixels provided in the display area and comprising first pixels located in the optical module arrangement region, transition pixels located in the transition region, and conventional pixels located in the conventional region, wherein a pixel density of the optical module arrangement region is a first density, a pixel density of the transition region is a second density, a pixel density of the conventional region is a third density, and the first density and the second density are both smaller than the third density; and pixel circuits comprising first pixel circuits, second pixel circuits, and third pixel circuits, wherein the second pixel circuits are located in the transition region and electrically connected to the transition pixels, the third pixel circuits are located in the conventional region and electrically connected to the conventional pixels, and the first pixel circuits are electrically connected to the first pixels and at least some of the first pixel circuits are located in the transition region (similar to the analysis of claim 1).
Regarding claim 13; Wang and Xu teach the display device of claim 12 as discussed above. The limitation of claim 13 is substantially similar to claim 2. Thus, claim 13 is rejected based on the same analysis as claim 2.
Regarding claim 14; Wang and Xu teach the display device of claim 12 as discussed above. The limitation of claim 14 is substantially similar to claim 3. Thus, claim 14 is rejected based on the same analysis as claim 3.
Regarding claim 15; Wang and Xu teach the display device of claim 12 as discussed above. The limitation of claim 15 is substantially similar to claim 5. Thus, claim 15 is rejected based on the same analysis as claim 5.
Regarding claim 19; Wang and Xu teach the display device of claim 12 as discussed above. The limitation of claim 19 is substantially similar to claim 10. Thus, claim 19 is rejected based on the same analysis as claim 10.
Claims 7,16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xu et al. (US Pub 2021/0359080 A1) as applied to claims 1,12 above, and further in view of Xiang et al. (US Pub 2018/0219058 A1).
Regarding claim 7; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang further teaches that each of the plurality of pixels comprises an anode, a light-emitting layer, and a cathode that are sequentially stacked (para. [0103]).
Wang does not teach that the display panel further comprises first connection traces, and the at least some of the first pixel circuits located in the transition region are electrically connected to the anodes of the first pixels through the first connection traces.
Xu teaches that the display panel further comprises first connection traces (Fig.2, second connection component 180), and the at least some of the first pixel circuits located in the transition region are electrically connected to the anodes of the first pixels through the first connection traces 
Wang and Xu do not teach that the display panel further comprises data lines located in a different layer from the first connection traces.
Xiang teaches that the display panel further comprises data lines located in a different layer from the anode (Fig.12B, a data line 13a is located in a different layer from an anode 111).
At the time of invention was effectively file, it would have been obvious to one of ordinary skill in the art to modify the display panel of Wang and Xu to include the teaching of Xiang of providing a data line on a layer different from an anode of OLED pixel. Accordingly, a combination of Wang, Xu, and Xiang further teaches that the data line is located in a different layer from the second connection component 180 because the second connection component 180 would be located on the same layer as an anode for interconnecting the plurality of anodes of OLED pixels (e.g., similar to a first interconnection structure 172 for connecting a plurality of first electrodes 131, Fig.6 of Xu). The motivation would have been in order to facilitate manufacturing of the OLED pixel circuit with improving a visual experience.
Regarding claim 16; Wang and Xu teach the display device of claim 12 as discussed above. The limitation of claim 16 is substantially similar to claim 7. Thus, claim 16 is rejected based on the same analysis as claim 7.
Claims 8,17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xu et al. (US Pub 2021/0359080 A1) as applied to claims 1,12 above, and further in view of Lou et al. (US Pub 2021/0408152 A1).
Regarding claim 8; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang and Xu do not teach that each of the first pixels has a smaller light-emitting area than the conventional pixels.
each of the first pixels has a smaller light-emitting area than the conventional pixels (Figs.1 and 3, para. [0008], an area of a first pixel electrode of a first sub-pixel 110 in the first display area AA1 is smaller than an area of a second pixel electrode of a second sub-pixel 210 of the same color as the first sub-pixel in a second display area AA2).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Wang and Xu to include the teaching of Lou of providing first pixels in a first display area having a smaller area than second pixels of the same color in the second display area. The motivation would have been in order to improve light transmittance of the second display sub-region  and facilitate the under-screen integration of the photosensitive component (Lou, para. [0008]).
Regarding claim 17; Wang and Xu teach the display device of claim 12 as discussed above. The limitation of claim 17 is substantially similar to claim 8. Thus, claim 17 is rejected based on the same analysis as claim 8.
Claims 9,18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xu et al. (US Pub 2021/0359080 A1) as applied to claims 1,12 above, and further in view of Zheng et al. (US Pub 2021/0359031 A1).
Regarding claim 9; Wang and Xu teach the display panel according to claim 1 as discussed above. Wang further teaches that each of the first pixels has a same light-emitting area as the conventional pixels (para. [0302], Fig.2E, the light emitting area of one first sub-pixel 1 in the second display sub-region A2 can be substantially the same as the light emitting area of one first sub-pixel 1 in the first display sub-region A1; the light emitting area of one third sub-pixel 3 in the second display sub-region A2 can be substantially the same as the light emitting area of one third sub-pixel 3 in the first display sub-region A1; and the light emitting area of one second sub-pixel 2 in the second display sub-region A2 is 
Wang and Xu do not teach that the pixel density of the optical module arrangement region gradually decreases in a direction from the conventional region towards the optical module arrangement region.
	Zheng teaches that the pixel density of the optical module arrangement region gradually decreases in a direction from the conventional region towards the optical module arrangement region (Figs.1 and 2, para. [0039], in a direction A toward a center of a pixel region 20, pixel density of sub-pixels 22 are gradually decreased).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Wang and Xu to include the teaching of Zheng of providing sub-pixels in a pixel region 20 having a density gradually decreased in a direction toward a center of the pixel region 20. The motivation would have been in order to avoid a sudden change in the pixel density of the pixel region, and prevent a large difference in luminous efficiency between the pixel region and the display region, thus reduce a visual difference between the pixel region and the display region (Zheng, para. [0028]).
Regarding claim 18; Wang and Xu teach the display device of claim 12 as discussed above. The limitation of claim 18 is substantially similar to claim 9. Thus, claim 18 is rejected based on the same analysis as claim 9.
Claims 11,20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xu et al. (US Pub 2021/0359080 A1) as applied to claims 10,19 above, and further in view of Liu et al. (US Pub 2021/0013277 A1).
Regarding claim 11; Wang and Xu teach the display panel according to claim 10 as discussed above. Wang and Xu do not teach light-emitting areas of the transition pixels gradually increase in the direction from the conventional region towards the optical module arrangement region.
	Liu teaches that light-emitting areas gradually increase in the direction from the conventional region towards the optical module arrangement region (Fig.6, para. [0054,0057], Liu discloses a method of gradually increasing areas of light emitting structures to gradually decrease pixel density).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Wang and Xu of providing a transition display sub-region having pixel density gradually decreasing in a direction from the first display sub-region to the second display sub-region to include the teaching of Liu of gradually increasing areas of light emitting structures to gradually decrease pixel density from a first light emitting region 31 to a third light emitting region 33. More specifically, light emitting areas of pixels in the transition display sub-region of Wang would be gradually increased in a direction from the first display sub-region to the second display sub-region. The motivation would have been in order to reduce brightness difference between the display sub-regions.
Regarding claim 20; Wang and Xu teach the display device of claim 19 as discussed above. The limitation of claim 20 is substantially similar to claim 11. Thus, claim 20 is rejected based on the same analysis as claim 11.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691       

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691